Case 1:19-cv-24220-RNS Document 28 Entered on FLSD Docket 02/12/2021 Page 1 of 3




                             United States District Court
                                       for the
                             Southern District of Florida
   Ines Garcia, Plaintiff,                 )
                                           )
   v.                                      )
                                           ) Civil Action No. 19-24220-Civ-Scola
   Commissioner of Social Security,        )
   Defendant.                              )
            Order Adopting Magistrate’s Report and Recommendation
        This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a ruling on all pre-trial, nondispositive matters, and for a report and
  recommendation on any dispositive matters. (ECF No. 2.) Judge Torres issued
  a report, recommending that the Court deny Plaintiff Ines Garcia’s motion for
  summary judgment (ECF No. 21), grant Defendant Andrew Saul, Acting
  Commissioner of the Social Security Administration’s motion for summary
  judgment (ECF No. 22), and affirm the administrative law judge’s (“ALJ”)
  unfavorable decision. (Report, ECF No. 25.) Garcia filed objections (ECF No. 26)
  to which the Commissioner responded (ECF No. 27). After reviewing the filings,
  the applicable law, and the record, the Court adopts Judge Torres’s report and
  recommendation (ECF No. 25), denies Garcia’s motion for summary judgment
  (ECF No. 21), and grants the Commissioner’s motion for summary judgment
  (ECF No. 22).
        Irrespective of Garcia’s objections, the Court has conducted a de novo
  review of the entire record and the report and recommendations in this case.
  The Court agrees with all of Judge Torres’s findings and conclusions: the ALJ’s
  assigning of partial weight to the opinions of two physicians does not constitute
  reversible error; the ALJ’s residual functioning capacity (“RFC”) was supported
  by substantial evidence; and the ALJ properly concluded that Garcia’s
  subjective complaints were inconsistent with her testimony and the medical
  record.
        Garcia first complains that the ALJ erred in discounting the opinions of
  Dr. Roumeh Iordanov and Dr. Ramon Martinez because she failed to articulate
  “a single reason” for doing so. (ECF No. 26 a 3). This argument, as Judge
  Torres found, is contradicted by the ALJ’s opinion, which states that both
  opinions were assigned partial weight because they were inconsistent with the
  medical evidence in the record cited in the ALJ’s RFC analysis. John Dixon
  Walker, Jr. v. Social Security Administration, Commissioner, No. 19-15039, 2021
  WL 503280, at *3, *4 (11th Cir. Feb. 11, 2021) (recognizing that a medical
  source’s opinion that a claimant is unable to work is not dispositive of a
Case 1:19-cv-24220-RNS Document 28 Entered on FLSD Docket 02/12/2021 Page 2 of 3




  disability claim because that determination is reserved for the ALJ and
  affirming the ALJ’s assignment of little weight to medical opinion because it
  conflicted with other medical evidence in the record). As she did before Judge
  Torres, the Plaintiff argues that the ALJ erred in discounting the opinions as
  unsupported by objective evidence because evidence is often lacking in
  fibromyalgia cases. This argument is misplaced because the ALJ did not
  discount the opinions as unsupported by objective evidence, rather, the ALJ
  assigned partial weight to the opinions because the opinions were inconsistent
  with a plethora of medical treatment notes and assessments in the record. See
  Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005).
         The Plaintiff’s second objection challenges Judge Torres’s
  recommendation that substantial evidence supports the ALJ’s RFC finding. The
  Court agrees with Judge Torres’s recommendation. The ALJ considered
  treatment notes in the record from various providers which indicated that the
  Plaintiff’s treatment was generally conservative, and her medical records
  indicated benign or mild findings. Horowitz v. Comm’r of Soc. Sec., 688 F. App’x
  855, 861 (11th Cir. 2017) (recognizing that a physician’s conservative
  treatment suggests that the plaintiff’s impairments were not so severe as to
  preclude her from any job duties). The ALJ’s RFC finding is also supported by
  evidence that a reported nodule was benign, physical examinations were
  consistently within a normal range, and that the Plaintiff reported some
  improvement to her symptoms. The ALJ also relied on the opinions of Dr. Marie
  Adam and Dr. Thomas Renny which were consistent with the record evidence.
  As discussed above, the ALJ also considered the opinions of Dr. Iordanov and
  Dr Martinez, although she assigned partial weight because they were
  inconsistent with a large body of records. And while the Plaintiff itemizes a
  laundry list of various reported symptoms, diagnoses and clinical findings,
  nowhere does she specify a physician’s particular finding of limitation that is
  that contradicts the ALJ’s assessment.
         Lastly, the Plaintiff complains that the ALJ erred in assessing the
  Plaintiff’s subjective complaints. Again, the Court has carefully reviewed Judge
  Torres’s evaluation of the ALJ’s assessment and agrees that the ALJ did not err
  in finding that the Plaintiff’s statements about the limiting effects of her
  symptoms were inconsistent with the record evidence. Indeed, the Plaintiff’s
  testimony that her symptoms were severely limiting is inconsistent with normal
  physical examinations, as well as her testimony that she could perform chair
  aerobics and go on walks.
         Accordingly, the Court adopts Judge Torres’s report and
  recommendation (ECF No. 25), denies Garcia’s motion for summary judgment
Case 1:19-cv-24220-RNS Document 28 Entered on FLSD Docket 02/12/2021 Page 3 of 3




  (ECF No. 21), and grants the Commissioner’s motion for summary judgment
  (ECF No. 22).
       Done and ordered at Miami, Florida, on February 11, 2021.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
